               Case 4:15-cv-00250-DCB Document 457 Filed 01/16/20 Page 1 of 2


                                   DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: David C. Bury                                Date: January 16, 2020
Case Number: CV-15-00250-TUC-DCB
Unknown Parties et al v. Wolf et al

APPEARANCES: Plaintiff(s) Counsel                                 Defendant(s) Counsel
             Pieter S DeGanon                                     William Charles Silvis
             Jack Williford Londen                                Christina Parascandola
                                                                  Sarah B. Fabian
                                                                  Katelyn Masetta-Alvarez
BENCH TRIAL – DAY 4
9:00 am - All parties are present. The Court describes the visit to the site conducted on 1/15/2020.

Defendants call Carrie Davison who is sworn and examined by Sarah Fabian. Exhibits 757, 756, 2001,
and 2002 are admitted without objection.

10:27 am to 10:39 am – Recess taken.

Direct examination continues. Exhibits 2003 and 2004 are admitted without objection. Cross
examination by Jack Londen. After redirect, the Court questions the witness. Carrie Davison is
excused.

11:53 am to 1:17 pm– Lunch recess taken.

Defendants call Linus Roland Alexander who is sworn and examined by Katelyn Masetta-Alvarez.
Exhibits 870, 840, 841-847, and 738 are admitted without objection. No cross examination. Witness is
excused.

Defendants call Bradley Davis who is sworn and examined by Katelyn Masetta-Alvarez.

3:03 pm to 3:16 pm – Recess taken.

Direct examination continues. Exhibit 729 is admitted without objection. Cross examination by Jack
Londen. Exhibit 863 is admitted without objection. No redirect. Witness is excused.

Defendants have no further witnesses available this date, therefore the Plaintiffs play additional
excerpted video depositions of Raleigh Leonard, George Allen from 2016 and 2017, and Anthony
Weitz.

4:49 pm - Proceedings recess for the day. Bench Trial continues to January 17, 2020 at 9:00 am before
this Court.
             Case 4:15-cv-00250-DCB Document 457 Filed 01/16/20 Page 2 of 2
Deputy Clerk: Sara Jones                                            6 hr
Court Reporter: Erica Mcquillen (AM)/Cheryl Cummings (PM)           Start: 9:00 am
                                                                    Stop: 4:49 pm
